

[rjet.jpg]
September 24, 2013


Mr. Neal S. Cohen
Chairman, Compensation Committee
By email: neal.cohen@atk.com; nealcoh@gmail.com


Dear Neal,
Each of the undersigned refers to his respective employment agreement with
Republic Airways Holdings Inc.
By signing below, each of the undersigned hereby acknowledges and agrees to
amend and restate in full Section 2(d) of his employment agreement as follows:
"(d) The Term shall automatically renew for successive one year periods unless
either party shall have given notice to terminate this Agreement no later than
sixty (60) days prior to the end of the then current Term."
Except as expressly amended hereby, each officer's respective employment
agreement remains in full force and effect.
Please sign and return by email a pdf of this letter to evidence the
Compensation Committee' s agreement to this amendment.
 
 
 
/s/ Bryan K. Bedford
 
 
 
 
Bryan K. Bedford
 
 
 
 
 
 
 
 
 
/s/ Wayne C. Heller
 
 
 
 
Wayne C. Heller
 
 
 
 
 
 
 
 
 
/s/ Timothy P. Dooley
 
 
 
 
Timothy P. Dooley
 
 
 
 
 
 
 
 
 
/s/ Lars-Erik Arnell
 
 
 
 
Lars-Erik Arnell
 



Acknowledged and agreed:
Republic Airways Holdings Inc.
/s/ Neal S. Cohen
Neal S. Cohen, Chairman, Compensation Committee

